Citation Nr: 1639422	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-04 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder, not otherwise specified.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to January 1972 and from August 1972 to October 1972, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

This matter was previously remanded by the Board in January 2014.  As discussed below, the Board finds that there not been substantial compliance with the January 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

As in the January 2014 Board remand, the Veteran's claim for PTSD and depression has been characterized broadly to include any acquired psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In March 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing associated with the record within Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

As noted above, the Board finds that the development requested in the January 2014 remand directive has not been fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 271.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Id.  Thus, in the present case, additional development must be conducted. 

In pertinent part, in January 2014, the Board directed the AOJ to obtain all of the Veteran's Denver Vet Center treatment records, to specifically include any records dated from 1982 to 1984.  The record reflects attempts were made to obtain such records in January 2014 and September 2014 but were unsuccessful.  In September 2014 correspondence, the Veteran was notified that Denver Vet Center records had been requested.  The claims file does not, however, show that Denver Vet Center records, to specifically include any records dated from 1982 to 1984, do not exist.  As Vet Centers are VA medical facilities, continuing efforts to secure these Federal records must continue until it is shown that further efforts would be futile.  A remand is needed to comply with both the Board's previous instruction and the duty to assist in obtaining records in the custody of a Federal department or agency as set out in 38 C.F.R. § 3.159 (c)(2) (2015).

The January 2014 Board remand also directed the Veteran be afforded a VA psychiatric examination for the purpose of ascertaining the nature and etiology of any acquired psychiatric disorder, to include all those diagnosed during the pendency of the appeal.  The resulting March 2014 VA examination report did not endorse a diagnosis PTSD; however, the examiner endorsed a diagnosis of depressive disorder, not other specified, and provided an opinion with respect to such.  However, the March 2014 VA examiner did not address all diagnoses of record, which included anxiety disorder, as evidenced by VA treatment records dated in May 2010, September 2010, October 2010, and November 2010.  Thus, the March 2014 VA examination report is inadequate in this aspect and addendum opinion is warranted.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As the Veteran's claim is being remanded for further development, updated VA treatment records, from the VA Eastern Colorado Health Care System, from January 2014 to the present, should be obtained.  See 38 U.S.C.A. § 5103A (c) (West 2014); 38 C.F.R. § 3.159 (c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Denver Vet Center and secure all relevant treatment records, to specifically include any records dated from 1982 to 1984.  If the AOJ cannot locate all relevant Federal government records, it must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any Federal government records would be futile.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Obtain the Veteran's recent VA treatment records, from the VA Eastern Colorado Health Care System, from January 2014 to the present, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Thereafter, request a VA addendum opinion from the examiner who conducted the March 2014 VA examination.  If the examiner is not available, request the VA addendum opinion from a suitable substitute.  Provide a copy of this remand and the claims file to the examiner for review.  If deemed necessary by the examiner in order to provide the requested opinion, the Veteran should be scheduled for an examination.  All necessary tests and studies should be conducted.  The entire claims file should be made available for review in conjunction with the examination.  The examiner must address the following: 

Provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any psychiatric disorder demonstrated proximate to or during the pendency of the claim, even if currently resolved, (to include anxiety disorder noted in VA treatment records dated in May 2010, September 2010, October 2010, and November 2010) had its onset in active service or is otherwise causally or etiologically related to the Veteran's active service.

The examiner should also consider the Veteran's September1972 Report of Medical History, provided at separation from service, which was affirmatively checked for nervous trouble of any sort.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided. 

4.  The Veteran must be notified that it is his responsibility to report for any scheduled examination, if deemed warranted, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015). 

5.  Finally, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


